                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

ELLEN EVANS-SWENY,

               Plaintiff,

       v.                                             Case No: 2:18-cv-56-FtM-DNF

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
       _____________________________

                                        OPINION AND ORDER

       Plaintiff, Ellen Evans-Sweny, seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for disability

insurance benefits (“DIB”). The Commissioner filed the Transcript of the proceedings (hereinafter

referred to as “Tr.” followed by the appropriate page number), and the parties filed a joint legal

memorandum setting forth their respective positions. For the reasons set out herein, the decision

of the Commissioner is REVERSED AND REMANDED pursuant to § 205(g) of the Social

Security Act, 42 U.S.C. § 405(g).

      I.    Social Security Act Eligibility, Standard of Review, Procedural History, and the
            ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The

impairment must be severe, making the claimant unable to do her previous work, or any other
substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that she is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §




                                                    -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, she will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that she is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit her physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that her impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If she meets this burden, she will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that her impairment meets or equals one of the

impairments listed in Appendix 1, she must prove that her impairment prevents her from

performing her past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of her past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform her past relevant work, then

she will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, she will be found not disabled. Id.            In

determining whether the Commissioner has met this burden, the ALJ must develop a full and fair

record regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d



                                                   -3-
1200, 1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination.

The first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the

use of a vocational expert (“VE”). Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004).

Only after the Commissioner meets this burden does the burden shift back to the claimant to show

that she is not capable of performing the “other work” as set forth by the Commissioner. Doughty

v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff applied for disability insurance (DIB) benefits on December 1, 2009, alleging

disability since November 1, 2007. (Tr. 165-170). Plaintiff’s application was denied initially and

upon reconsideration. Plaintiff requested a hearing and on June 2, 2011, an administrative hearing

was held before Administrative Law Judge (ALJ) Kevin Dugan. (Tr. 31-74). ALJ Dugan denied

Plaintiff’s claim on August 5, 2011. (See Tr. 7-30). Plaintiff requested Appeals Council review,

which was denied on December 1, 2011. (Tr. 16). Plaintiff thereafter filed a claim in Federal

Court, and on February 4, 2013, the District Court for the Middle District of Florida, Fort Myers

Division issued a decision remanding her claim to the ALJ for further consideration of her hand

impairments. (Tr. 1217-33). The Appeals Council issued a remand order on April 18, 2013, (Tr.

1244-46), and the remand hearing was held on October 28, 2013 before ALJ Larry Butler. (Tr.

1045-1109). ALJ Butler again denied Plaintiff’s claim on March 26, 2015. (See Tr. 1251-58).

       Plaintiff requested Appeals Council review, which was granted on November 4, 2015,

because the ALJ did not address two treating source opinions. (Tr. 1267-71). The second remand

hearing was held on January 23, 2017 before ALJ Maria Northington (henceforth, “the ALJ”). (Tr.

1110-1186). The ALJ denied Plaintiff’s claim on September 27, 2017. (Tr. 1012-41). Plaintiff filed

initiated the instant action by Complaint (Doc. 1) on January 24, 2018.



                                                  -4-
       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity from her alleged onset date of November 1, 2007, through her date last

insured of December 31, 2012. (Tr. 1018). At step two, the ALJ found that Plaintiff had the

following severe impairments: lumbar degenerative disc disease diagnosed in October 2007 with

mild spondylosis and mild scoliosis. (Tr. 1018). At step three, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that meets or medically equals the severity of

any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 1019).

       Before proceeding to step four, the ALJ found that Plaintiff, through the date last insured,

had the residual functional capacity (“RFC”) to perform

            light work with the ability to occasionally lift and/or carry up to 20 pounds
            as defined in the regulations, as well as, lift/carry 10 pounds frequently.
            This includes sedentary work as defined in the regulations. The claimant
            had no limits for sitting in an eight-hour workday. She was capable of
            standing and/or walking for up to six hours in an eight-hour workday. She
            was able to perform occasional postural functions of climbing ramps/stairs
            and stooping. She was to perform no crawling, no kneeling, no crouching
            and no climbing of ladders/ropes/scaffolds. The claimant was to perform
            no overhead lifting, no overhead carrying and no overhead reaching with
            the bilateral upper extremities. In the course of work, the claimant was to
            have no exposure to extremes of heat, humidity or cold temperatures. The
            claimant was to perform no work that would involve hazardous situations
            such as work at unprotected heights or work around dangerous machinery
            that may cause harm to self or others. No work with vibratory tools and
            equipment. The claimant was to perform no constant fine bilateral
            manipulations, however, frequent, occasional and gross manipulations
            remained intact or unaffected. The claimant retained the capacity to
            understand, remember and carry-out greater than simple but less than
            highly complex tasks and instructions. She was able to make judgments
            regarding work related decisions, complete tasks in a timely manner and
            manage routine job stressors. She was able to maintain a routine work
            schedule and handle changes in non-highly complex job environments.
            She was able to control her emotions. She was able to respond
            appropriately to the public, supervisors, coworkers and work situations.
            She was able to complete detailed instructions consistent with these relate
            mental functions.

                                                    -5-
(Tr. 1020). At step four, relying on the testimony of a vocational expert, the ALJ found that

through the date last insured, Plaintiff was capable of performing past relevant work as a General

Clerk and Sales (general hardware) as this work did not require the performance of work-related

activities precluded by Plaintiff’s RFC. (Tr. 1029).

          Despite finding Plaintiff could perform her past relevant work, the ALJ proceeded to step

five and made the alternative finding that considering Plaintiff’s age, education, work experience,

and RFC, there are jobs that existed in significant numbers in the national economy that Plaintiff

could perform. (Tr. 1031). Again relying on the vocational expert’s testimony, the ALJ found

that Plaintiff could perform such occupations as electronic worker, injection molding tender, and

small product assembler. (Tr. 1031). The ALJ concluded that Plaintiff had not been under a

disability from November 1, 2007, the alleged onset date, through December 31, 2012, the date

last insured. (Tr. 1032).

    II.       Analysis

          Plaintiff raises three issues on appeal: (1) whether the ALJ erred by finding Plaintiff’s

mental impairments non-severe; (2) whether the ALJ erred by relying on vocational expert

testimony that is inconsistent with the DOT; and (3) whether the ALJ erred by failing to consider

Plaintiff’s stellar work history in her credibility assessment. The Court will address each issue in

turn.

          a. Whether the ALJ erred by finding Plaintiff’s mental impairments non-severe.

          Plaintiff argues that the ALJ erred by failing to find that Plaintiff had severe mental

impairments. (Doc. 21 p. 11-15). Plaintiff argues that the opinions of Christopher Seavey, LMHC,

Ph.D. and Paula Bowman, Psy.D. unambiguously establish that Plaintiff’s mental impairments are

severe. (Doc. 21 p. 13-14). In addition, Plaintiff contends that the ALJ failure at step two to



                                                    -6-
identify severe mental impairments caused the ALJ’s RFC finding to not be supported by

substantial evidence. (Doc. 21 p. 14-15).

       In response, Defendant argues that the ALJ failed to meet her burden of proving that she

had a severe mental impairment. (Doc. 21 p. 16). Defendant contends that the evidence from Dr.

Seavey and Dr. Bowman do not establish that Plaintiff had a severe mental impairment and that

substantial evidence supports the ALJ’s finding that any mental impairment was not severe. (Doc.

21 p. 17-19).

       The Court begins with a review of the medical opinions of Dr. Seavey and Dr. Bowman.

The record shows that from May 2009, Plaintiff received weekly telephonic therapy sessions with

Dr. Seavey. (Tr. 544-548; 920-928; 1540-1592; 1614). Plaintiff complained of anxiety, frustration

with various life stressors including her relationships with her spouse and parents, anger, depressed

mood, tearfulness, and memory deficits. (Tr. 544-547; 921-922; 925; 1580-1582; 1587; 1592). On

January 6, 2010, Dr. Seavey completed a mental status report wherein he indicated that Plaintiff

displayed no apparent disturbances in thought process or content but had exhibited some recent

memory deficits. (Tr. 749). He advised that her dysthymic symptoms and episodes of depression

may be exacerbated by chronic pain and opined that any work should be “flexible to accommodate

‘bad days’” and allow her to change positions frequently. (Tr. 749-50). He opined that she was

probably not capable of sustaining work activity due to pain and depression episodes. (Tr. 750).

       On April 13, 2011, Dr. Seavey completed a mental RFC questionnaire wherein he

concluded that Plaintiff was “markedly limited” in her ability to respond appropriately to changes

in the work setting and would likely deteriorate if she were placed under stress, particularly job-

related. (Tr. 935-938). Dr. Seavey concluded that Plaintiff’s impairment had lasted, or could be




                                                    -7-
expected to last, 12 months or more. (Tr. 938). He further opined that she was “moderately limited”

in the following work-related areas of functioning:

   •   Accept instructions from or respond appropriately to criticism from supervisors or
       superiors
   •   Work in coordination with or proximity to others without distracting them or exhibiting
       behavioral extremes
   •   Perform and complete work tasks in a normal workday or week at a consistent pace
   •   Work in cooperation with or proximity to others without being distracted by them.

Dr. Seavey also concluded that Plaintiff had mild limitations in her ability to maintain attention

and concentration for more than brief periods of time and mild limitations in her ability to perform

at productive levels expected by most employers. (Tr. 935-37).

       On September 24, 2012, Dr. Bowman, performed a psychological consultative examination

of Plaintiff following her complaints of sadness, crying spells, lack of motivation, and sleep

disturbances. (Tr. 1478-83). She did not socialize and sometimes forgot conversations or events

that had occurred. Id. She indicated that she was having difficulty coping with economic

instability, chronic pain, and physical limitations. Id. During the exam, Plaintiff was cooperative

and sociable. She showed appropriate dress and hygiene. Her gait and motor behavior were normal.

Her speech and language were unremarkable. Her thought processes were intact. Her attention,

concentration, and memory were normal. Her intellectual functioning was estimated to be in the

average range. Her insight and judgment were good. (Tr. 1479-1480). A mental status examination

was significant for mildly depressed mood and affect. (Tr. 1480). Plaintiff’s recent and remote

memory skills were adequate. (Tr. 1480).

       Plaintiff reported that on almost a daily basis she can shower, bathe, dress and groom

herself, sometimes with her husband’s assistance. She stated she engaged in only minimal

cleaning, laundry, and shopping due to difficulty standing and hand pain. She prepares simple

meals and her husband helps her with performing these chores. She was able to manage money.

                                                   -8-
She had a valid driver's license. She had telephone contact with her son twice weekly and kept in

touch with family members. She interacted with neighbors frequently. She spent time watching

television, listened to the radio, and reading (Tr. 1480). Dr. Bowman diagnosed Plaintiff with

mood disorder secondary to chronic pain and anxiety disorder and assigned a Global Assessment

of Functioning (GAF) rating of 67. (Tr. 1481).

       Dr. Bowman opined that Plaintiff could follow and understand simple directions and

instructions and perform simple tasks independently, but sometimes needed assistance. (Tr. 1481).

She could maintain attention and concentration, maintain a regular schedule, learn new tasks,

perform complex tasks with supervision, and relate adequately with others, but could not

appropriately cope with stress due to her symptoms of depression and anxiety. Id. Dr. Bowman

determined that the results of the examination appeared to be consistent with psychiatric problems

which “may significantly interfere with” Plaintiff’s ability to function on a daily basis. Id. Dr.

Bowman concluded Plaintiff’s prognosis was good with appropriate intervention. (Tr. 1482).

       On October 19, 2016, Dr. Seavey drafted a letter providing that Plaintiff’s chronic pain and

level of anxiety represented barriers to gainful employment, noting that she had become

increasingly depressed as her health had deteriorated and she had become less socially and

physically active. (Tr. 1614). He opined that it was unlikely she could sustain gainful employment.

Id.

       At step two, “[a]n impairment is not severe only if the abnormality is so slight and its effect

so minimal that it would clearly not be expected to interfere with the individual's ability to work,

irrespective of age, education or work experience.” McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th

Cir. 1986). A severe impairment must bring about at least more than a minimal reduction in a

claimant’s ability to work and must last continuously for at least twelve months. See 20 C.F.R. §§



                                                    -9-
404.1505(a). This inquiry “acts as a filter” so that insubstantial impairments will not be given much

weight. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). While the standard for severity is

low, the severity of an impairment “must be measured in terms of its effect upon ability to work,

and not simply in terms of deviation from purely medical standards of bodily perfection or

normality.” McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986).

        According to the Eleventh Circuit, “[n]othing requires that the ALJ must identify, at step

two, all of the impairments that should be considered severe,” but only that the ALJ considered

the claimant’s impairments in combination, whether severe or not. Heatly v. Comm’r of Soc. Sec.,

382 F.App’x 823, 825 (11th Cir. 2010). If any impairment or combination of impairments qualifies

as “severe,” step two is satisfied and the claim advances to step three. Gray v. Comm’r of Soc.

Sec., 550 F. App’x 850, 852 (11th Cir. 2013) (citing Jamison v. Bowen, 814 F.2d 585, 588 (11th

Cir. 1987))

       In this case, while the ALJ did not find any of Plaintiff’s mental impairments “severe,” she

did find that Plaintiff had the severe impairments of lumbar degenerative disc disease with mild

spondylosis and mild scoliosis. Thus, the ALJ satisfied the requirement of step two and she

proceeded in the sequential evaluation process. Despite finding that Plaintiff’s mental impairments

were not severe, the ALJ considered the medical and opinion evidence pertaining to Plaintiff’s

mental impairment in formulating the RFC.       The ALJ specifically addressed the opinions of Dr.

Bowman and Dr. Seavey, explaining in detail her reasoning in according little weight to these

opinions. (Tr. 1028). Notably, Plaintiff does not challenge the ALJ’s weighing of these opinions

on review. For these reasons, the Court finds no reversible error at step two.




                                                   - 10 -
         b. Whether the ALJ erred by relying on vocational expert testimony that is
            inconsistent with the DOT.

         Plaintiff contends that the vocational expert’s testimony conflicted with the DOT and that

the ALJ erred by relying upon the testimony. Plaintiff notes that the jobs identified by the

vocational expert require frequent reaching, which is defined by the DOT as “extending hand(s)

and arm(s) in any direction.” (Doc. 21 p. 21). Thus, Plaintiff contends, the vocational expert’s

testimony that a person limited to no overhead reaching could perform these jobs is inconsistent

with the DOT. (Doc. 21 p. 21). Plaintiff argues that because the ALJ failed to obtain a reasonable

explanation from the vocational expert regarding this apparent conflict between the DOT, the

ALJ’s step four and step five findings are not supported by substantial evidence. (Doc. 21 p. 21).

In response, Defendant argues that the ALJ properly relied on the vocational expert’s testimony to

find that a significant number of jobs existed in the national economy that Plaintiff could perform.

(Doc. 21 p. 21).

         In the past, the Eleventh Circuit held that an ALJ complies with SSR 00-4p when (1) the

ALJ asks the VE if there were any inconsistencies between his or her testimony and the DOT and

(2) the VE testifies there were no inconsistencies. See Leigh v. Comm’r of Soc. Sec., 496 F. App’x

973, 975 (11th Cir. 2012); Jones v. Comm’r of Soc. Sec., 423 F. App’x 936, 938-39 (11th Cir.

2011).

         However, in the recent published opinion Lindell Washington v. Commissioner of Social

Security, the Eleventh Circuit held that “SSR 00-4p is properly understood to impose an

affirmative duty on the ALJs to identify apparent conflicts, ask the VE about them, and explain

how the conflict was resolved in the ALJ’s final decision.” No. 17-13649, 2018 WL 5318147, at

*10 (11th Cir. Oct. 29, 2018). Merely asking the VE if there is a conflict between his or her

testimony and the DOT does not fulfill the ALJ’s affirmative obligation to undertake a meaningful

                                                   - 11 -
effort to uncover apparent conflicts. Id. at *8. A conflict is “apparent” if it should be apparent to

an ALJ who has ready access to and a close familiarity with the DOT. Id. at 10.

       At the administrative hearing, the ALJ asked the vocational expert whether he attests that

his testimony would be consistent with the DOT unless he said otherwise. (Tr. 1178). The

vocational expert responded, “I do”. (Tr. 1178). Plaintiff’s counsel did not bring any apparent

conflict to the attention of the vocational expert. While such facts may have formerly satisfied the

requirements of SSR 00-4p as interpreted by Eleventh Circuit case law, they do not under

Washington.

       Here, there appears to be an apparent conflict between the VE’s testimony and the DOT.

At the last administrative hearing, the ALJ posed a hypothetical question that limited Plaintiff to

“no overhead lifting, no overhead carrying, and no overhead reaching with the bilateral upper

extremities.” (Tr. 1180). In response, the vocational expert testified that such an individual could

perform Plaintiff’s past relevant work as a general clerk, DOT Code 209.562-010, and general

hardware salesperson, DOT Code 279.357-050, as well as jobs as an electronics worker, DOT

Code 726.687-010; production assembler, DOT Code 706.687-010; and injection molding tender,

DOT Code 556.685-038.6. (Tr. 1182, 1184). As Plaintiff notes, each of the jobs identified by the

VE require frequent reaching, which is defined by the DOT Selected Characteristics as “extending

hand(s) and arm(s) in any direction.” DOT Selected Characteristics, Appendix C-3. “In any

direction” encompasses reaching overhead.

       The Court rejects Defendant’s argument that there is no conflict because the jobs identified

by the VE “reasonably might require no overhead reaching such that Plaintiff’s RFC precludes

performance.” (Doc. 21 p. 22). Yet, it seems to the undersigned, just as likely that such jobs

reasonably might require overhead reaching. This uncertainty underscores the necessity required



                                                   - 12 -
by Washington for the ALJ to affirmatively seek out conflicts and address them. Accordingly, the

Court determines that this case should be remanded for the ALJ to resolve any apparent conflict

between the VE’s testimony and the requirements of the DOT concerning Plaintiff’s ability to

reach overhead.

       c. Whether the ALJ erred by failing to consider Plaintiff’s stellar work history in
          her credibility assessment.

       Plaintiff argues that the ALJ erred while considering Plaintiff’s credibility by failing to

acknowledge that Plaintiff had nearly 28 years of consecutive earnings. (Doc. 21 p. 23-25).

Plaintiff contends that an exemplary work history is a credibility enhancing factor under agency

policy set forth in 20 C.F.R. § 404.1529(c)(3) and SSRs 96-8p and 96-7p and fundamental fairness

requires consideration of this factor. (Doc. 21 p. 25). In response, Defendant argues that the ALJ

properly considered Plaintiff’s subjective statements, together with other evidence, in assessing

Plaintiff’s RFC. (Doc. 21 p. 25-28).

       In this case, the Court does not find it appropriate to remand on the basis that the ALJ failed

to discuss Plaintiff’s work history while considering Plaintiff’s credibility. In her decision, the

ALJ thoroughly discussed the medical record and opinions and explained at length her reasons for

finding Plaintiff’s statements concerning the intensity, persistence, and limiting effects of these

symptoms not entirely consistent with the medical evidence. (Tr. 1020-29). While Plaintiff is

correct that an excellent work history may enhance a claimant’s credibility, it does not necessitate

remand in this case where the ALJ based her credibility finding on a careful analysis of the medical

record and Plaintiff has failed to show the credibility finding was otherwise erroneous.

       III.    Conclusion

       The decision of the Commissioner is REVERSED AND REMANDED. The Clerk of the

Court is directed to enter judgment consistent with this opinion and, thereafter, to close the file.

                                                    - 13 -
DONE and ORDERED in Fort Myers, Florida on February 27, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    - 14 -
